DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
Status of the Claims:
Claims 1-46, 54, 56 and 80-85 are cancelled.
Claim 58-79 are withdrawn as being directed to a nonelected invention.
Claims 47-53, 55, 57 and 86-92 are presented for examination on the merits.

   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-53, 55 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	The amended independent claim 47 is directed to a treatment method, that is – A method for treating metabolic syndrome, obesity, and lipid management”, but there is no actual step of the method, such as administering an effective amount of the herbal composition to a subject in need thereof, such as someone suffering from metabolic syndrome. The recited steps, appear to be directed to the method by which the herbal composition is obtained, but the overall claim is directed to its method of use, for which steps are missing.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  So it is unclear if Applicant means the claims to be directed to a method of producing an herbal composition for treatment of metabolic syndrome or a method of treating metabolic syndrome.
	Furthermore, it is unclear what is actually being treated when one treats “lipid management”. It is suggested that the method is actually a method of treating metabolic syndrome related disorders, which include a range of disorders related to lipids.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.


	It is presumed that Applicant means for the claims to be directed to a method of treatments, for which the following suggested amended claim 47 is presented for Applicant’s consideration


Potential Allowable Subject Matter
The following independent claim 47 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

47.	A method for treating metabolic syndrome related disorders, comprising administering an effective amount of a herbal composition to a subject in need thereof,
wherein the herbal composition is obtained by 
preparing a first herb blend by selecting at least four herbs selected from the group consisting of: Curcuma longa, Emblica officinalis, Vernonia anthelmintica, Tinospora cordifolia, Trigonella foenum-graecum, Ixora coccinea, Svzvgium cumini, 
wherein the first herbs selected in the first herb blend are present in equal amounts by weight; 
 extracting the first herb blend by a hydro-alcohol extraction process;
 preparing a second herb blend comprising herbs Curcuma longa and Emblica officinalis in a ratio of 1:1 to 1:3; 
Page 2 of 13Application No. 16/494,609Attorney Docket Number V4831.10002US02 obtaining a second herb blend extract solution by a hydro-alcohol extraction process of the second herb blend; 
mi mixing the first herb blend extract solution and the second herb blend extract solution in ratio of 1:1 to obtain an extract mix; distilling and concentrating the extract mix to obtain the herbal composition; and formulating the herbal composition in a suitable dosage form including powder or paste.
wherein the hydro-alcohol extraction process comprises: pulverizing and sifting the herbs; obtaining an extract using a solvent that includes a mixture of alcohol and water 

Conclusion
No claims are allowed.
whereAny inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RUSSELL G FIEBIG/Examiner, Art Unit 1655